UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4910


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

FRANK MARFO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:11-cr-00657-MJG-3)


Argued:   March 19, 2014                      Decided:   May 23, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Kenneth Everett McPherson, KENNETH E. MCPHERSON, CHTD.,
Riverdale, Maryland, for Appellant.   John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee. ON BRIEF: Gregory W. Gardner, LAW OFFICES OF GREGORY
W. GARDNER, PLLC, Washington, D.C., for Appellant.       Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank Marfo (“Marfo”) appeals his convictions for murder

for hire, bank fraud, conspiracy, and other offenses, alleging

multiple evidentiary errors stemming from his trial.                 For the

reasons that follow, we affirm.



                                     I.

      From May 2009 through November 2011, Marfo participated in

a scheme to steal money orders and checks and to defraud banks

in   Maryland    and    elsewhere.   The   scheme   involved,     first,   the

theft – principally by Marfo – of money orders and checks from

rent deposit boxes located at apartment complexes in Maryland,

Virginia, and Delaware.         Tavon Davis (“Davis”) and Bruce Byrd

(“Byrd”),   at    Marfo’s    direction,    recruited   primarily    homeless

drug addicts to open fraudulent business checking, savings, and

payroll accounts at banks in Maryland and New Jersey.                  These

individuals      were     directed   to     use     their   own     personal

identification, in addition to documents provided by Marfo and

Davis, which purported to authenticate the fraudulent businesses

under the names that the accounts were being opened.                  Marfo,

Davis, and other members of the fraud conspiracy would alter the

payee name of the stolen money orders and checks to correspond

to the name of a fraudulent business account, following which

they would deposit the stolen money orders and checks into the

                                     2
fraudulent       accounts     and    then          withdraw    the       deposited      funds

through ATMs and other means.                   Davis estimated that between $1

million    and    $1.5   million      worth         of   stolen     money      orders   were

deposited and withdrawn from various banks in this manner.

        In May 2009, Isaiah Callaway (“Callaway”) was recruited by

Davis to participate in the bank fraud scheme.                            Davis and Marfo

directed    Callaway     to    open       fraudulent         bank    accounts,       deposit

stolen money orders into fraudulent accounts, withdraw deposited

funds from the fraudulent bank accounts, and recruit and pay

individuals to open other fraudulent business accounts.

        On December 29, 2010, Callaway was arrested by Baltimore

County    police     while    he    was    in      the   process     of    directing     two

individuals to open fraudulent business accounts at TD Bank and

Bank of America.         Callaway was charged under Maryland law with

possession of counterfeit documents and theft.                              Following his

arrest, Callaway was interviewed by detectives, in the course of

which    Callaway     admitted      his    participation            in   the    bank    fraud

scheme, but did not identify anyone in particular.

     After Davis and Marfo learned of Callaway’s arrest, Davis

met with Callaway immediately upon his pre-trial release on the

Maryland     fraud    charges.            In       January    2011,       Davis   referred

Callaway to Larry Feldman (“Feldman”), a Baltimore attorney, to

represent Callaway in relation to those charges.



                                               3
      In     March    2011,      U.S.    Postal     Inspector     Monifa      Hamilton

(“Inspector Hamilton”), who had been investigating the deposit

of   stolen    and    altered      money   orders    into    fictitious       business

accounts at banks in Maryland and Virginia, contacted Feldman

and informed him that federal law enforcement officials were

interested in interviewing Callaway about the bank fraud scheme.

In   April    2011,    Assistant        United    States    Attorney     Tamara     Fine

(“AUSA Fine”) for the District of Maryland, who was assisting

federal law enforcement officers in their investigation of the

bank fraud scheme, informed Feldman that she and federal law

enforcement officials wished to interview Callaway in order to

obtain information about the scheme, including the identity of

other participants.             That same day, Feldman contacted Davis and

informed      him    that   a    federal    prosecutor      and   law    enforcement

officials     were    seeking      to    interview    Callaway    about       the   bank

fraud scheme.

      Between April 5, 2011, and April 11, 2011, Davis, Byrd, and

Marfo communicated and met several times to discuss the threat

to the fraud scheme posed by the arrest and possible cooperation

of   Callaway.        They      also    discussed    the     murder     for   hire   of

Callaway by Byrd in order to prevent Callaway from providing

federal      law    enforcement     officers      with     information     about     the

scheme.      On April 11, 2011, Callaway was found dead in a car in

Baltimore having been shot multiple times in the head.

                                            4
       In May 2011, Michael Copeland (“Copeland”), accompanied by

his attorney, came forward with information about the murder of

Callaway.     Copeland, also involved in the bank fraud scheme,

explained     that    Callaway       had     been     murdered     by     an     unknown

triggerman    hired     by    Davis        and    Marfo      for   the    purpose     of

preventing Callaway from identifying Davis and Marfo to federal

authorities    in    connection      with       the   scheme.      It    was    at   this

meeting with federal investigators that Copeland agreed to allow

his future meetings with Davis to be videotaped and recorded.

       During the course of these recorded meetings between May

2011    and    October       2011,     Davis          made    several      statements

incriminating himself in the bank fraud scheme and the murder.

Davis told Copeland that if he were to be arrested, he would

admit the bank fraud but deny the murder.                          Davis also told

Copeland that he was not concerned that either the triggerman or

Marfo would testify against him for the murder because they were

“just as involved as he was.               It wouldn’t behoove them at all.”

(J.A. 409.)     Davis also described the fraud scheme in detail,

including an account of trips he and Marfo made to steal money

orders at apartment complexes in several states.                    (J.A. 409–11.)

       Davis was arrested on November 9, 2011, and was immediately

permitted to meet privately with appointed counsel.                            He agreed

to cooperate and admitted his role in the murder of Callaway.

Davis implicated Marfo in the murder and identified Byrd as the

                                            5
triggerman, stating that Byrd was paid $2,000, to which Davis

and Marfo contributed equally.                    Under agent supervision, Davis

arranged a recorded meeting with Byrd later that day, following

which Byrd was arrested.

     From      jail,   and     under    the       supervision      of   investigators,

Davis    continued     to    have    contact        with     Marfo.      During    their

recorded       conversations,        Marfo        revealed    that      he   was   still

involved in the bank fraud scheme.                  Investigators directed Davis

to tell Marfo that he had someone who could meet with Marfo and

deposit     stolen     money    orders        –    an    undercover      agent.      The

resulting operation led to Marfo’s arrest on February 13, 2012.

     On February 23, 2012, a grand jury sitting in the District

of   Maryland      returned      a     seven-count         Superseding       Indictment

against Marfo, Davis, and Byrd, charging (1) conspiracy to use

interstate communication facilities in the commission of murder

for hire, resulting in the death of Callaway, in violation of 18

U.S.C. § 1958(a); (2) use of interstate communication facilities

in the commission of murder for hire resulting in the death of

Callaway, in violation of 18 U.S.C. § 1948(a); (3) conspiracy to

murder     a   witness      resulting     in       the     death   of    Callaway,    in

violation of 18 U.S.C. § 1512(a)(1)(C); (4) murder of a witness

resulting in the death of Callaway, in violation of 18 U.S.C.

§ 1512(a)(1)(C); (5) use and discharge of a firearm during and

in relation to crimes of violence, in violation of 18 U.S.C.

                                             6
§ 924(c); (6) conspiracy to commit bank fraud, in violation of

18 U.S.C. § 1349; and (7) attempted bank fraud, in violation of

18 U.S.C. § 1349.       Prior to trial, Davis and Byrd entered guilty

pleas on certain counts pursuant to separate plea agreements

that provided leniency at sentencing in exchange for testimony

on behalf of the Government in the trial against Marfo.

      A jury returned guilty verdicts against him on all counts

and   the   district    court   imposed       concurrent    sentences     of   life

imprisonment    on     four   counts,    a    consecutive    sentence     of   120

months on another count, and concurrent sentences of 57 months

on two counts.

      Marfo timely appealed, and we have jurisdiction under 28

U.S.C. § 1291.



                                        II.

                                        A.

      Marfo raises eight issues on appeal, contending that the

district court erred by (1) permitting Davis’ attorney, Murphy,

to testify pursuant to Federal Rule of Evidence 801(d)(1)(B) as

to prior consistent statements made to him by Davis implicating

Marfo in the Callaway murder; (2) permitting Murphy to testify

during re-examination that he had told Davis that the prosecutor

was   “tough   but   fair”;     (3)   commenting     on    the   weight   of   the

evidence; (4) allowing testimony concerning several prior acts

                                         7
and    statements       by    Marfo,      in    violation       of    Federal      Rule   of

Evidence     404(b);         (5)   allegedly         allowing     the      Government     to

disparage defense counsel; (6) directing the jury to reach a

unanimous verdict; (7) instructing the jury that it could infer

consciousness of guilt from Marfo’s false alibi; and (8) failing

to    instruct    the    jury      that    it       could   acquit      Marfo    based    on

accomplice testimony.

       Marfo concedes that he did not object in the district court

to    any   of   the    items      he   now        claims   are      error    (except     one

statement in issue five above).                     Our review is thus for plain

error.      See Fed. R. Crim. P. 52(b); United States v. Olano, 507
U.S. 725, 732 (1993); United States v. Hastings, 134 F.3d 235,

239 (4th Cir. 1998).               “In order to establish our authority to

notice an error not preserved by a timely objection, [Marfo]

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.”                             Hastings, 134
F.3d at 239; see also Olano, 507 U.S. at 732.                         Even if Marfo can

satisfy     these   requirements,          correction        of      the   error    remains

within our sound discretion, which we “should not exercise . . .

unless the error seriously affects the fairness, integrity or

public reputation of judicial proceedings.”                          Olano, 507 U.S. at

732 (internal quotations and alteration omitted).                            On the single

occasion that Marfo raised an objection below, we review the



                                               8
district court’s evidentiary rulings for an abuse of discretion.

United States v. Delfino, 510 F.3d 468, 470 (4th Cir. 2007).

     We address each of Marfo’s claims in turn.



                                          1.

     Marfo    first    contends      that      the    district      court     erred         in

permitting    Davis’     attorney,       Murphy,       to    testify       pursuant         to

Federal Rule of Evidence 801(d)(1)(B) as to prior consistent

statements     made    to    him   by    Davis       implicating      Marfo          in     the

Callaway murder.

     Under Rule 801(d)(1)(B), a prior consistent statement of a

person who has testified and been subject to cross-examination

is not hearsay and is admissible when the statement is offered

to “rebut an express or implied charge against him of recent

fabrication, improper influence or motive.”                        United States v.

Hedgepeth,     418 F.3d 411,      422    (4th    Cir.       2005).         A        prior

consistent statement is admissible under Rule 801(d)(1)(B) as

substantive     evidence     if    the    statement         was    made    before          the

declarant had a motive to falsify.               United States v. Henderson,

717 F.2d 135, 138 (4th Cir. 1983).

     We find that the district court did not err, let alone

plainly err, as Davis’s prior consistent statements were offered

in   response    to    accusations        of    improper      motive       and       recent

fabrication.     Callaway was murdered on April 11, 2011.                            By May

                                          9
22, 2011, Copeland had presented himself to investigators and

was recording meetings with Davis, who Copeland implicated in

the     Callaway      murder    along    with    Marfo.        Davis’       recorded

statements made it clear that he was worried he would ultimately

be    charged   for    the   bank    fraud    scheme,   Callaway’s    murder,     or

both.     On October 14, 2011, Copeland recorded a conversation

with Davis after Davis met with Murphy.                 Davis’s description of

the meeting revealed that he had been very frank with Murphy

because Davis wanted a professional assessment of what he was

facing if prosecuted for either the bank fraud scheme or the

murder.

       After Davis was arrested on November 9, 2011, and agreed to

cooperate, investigators eventually learned that in his October

2011 meetings with attorney Murphy, Davis implicated Marfo in

the Callaway murder.           Prior to trial, Davis executed a waiver of

his attorney-client privilege with Murphy.                Following the cross-

examination of Davis, in which Marfo’s counsel expressly accused

Davis    of   fabricating      the   testimony    implicating       Marfo    in   the

Callaway murder for the purpose of receiving a reduced sentence,

the    Government     called    Murphy   to     testify   as   to   Davis’     prior

consistent statements about Marfo’s involvement.                    Indeed, prior

to Murphy’s testimony, the district court explicitly instructed

the jury:



                                         10
              The defense theory is that speaking to Mr.
              Murphy was part of Mr. Davis’s scheme, they
              say, to fabricate the allegations against
              Mr. Marfo.

              So when you listen to what Mr. Murphy says,
              bear that in mind, and you will decide
              whether it supports Mr. Davis’s testimony
              before you or it doesn’t.

(J.A.    433.)         Given      the     cross-examination             of    Davis       and   the

instruction        above,      it    is    clear      that      Murphy’s       testimony        was

offered    to    rebut      accusations          of     improper        motive      and    recent

fabrication.

      Moreover, Davis’ statements to Murphy were made prior to

the   existence        of   any      improper      bias      or    motive      to    fabricate.

Davis’ meetings with Murphy occurred prior to Davis’ arrest.                                     At

trial, Murphy was permitted to testify that in their meetings,

Davis told him, inter alia, that Marfo was involved in both the

fraud and murder; Marfo helped hire and pay for the triggerman;

and   Davis     and    Marfo        met   with     the    triggerman          either      shortly

before or after the murder occurred.

      Davis’       statements        were    not      made        to    a    law    enforcement

officer, but rather to his own attorney, a confidante with whom

his     communications          were       protected         by        the   attorney-client

privilege.          That       Davis’       statements          preceded       a     motive      to

fabricate     is      further       evidenced      by     his     admission         of    his   own

culpability in the murder, as well as his failure to incriminate

Marfo to a greater extent than he incriminated himself, and by

                                              11
his    failure       to    incriminate      Copeland      at   all.       As    the    prior

consistent statements were properly admitted pursuant to Rule

801(d)(1)(B), the district court did not err.



                                             2.

        Marfo    next      contends       that    the    district     court         erred    by

permitting Murphy to testify during re-direct examination that

he    had   told     Davis      that   Government       counsel     was   “tough[]          but

fair.”      (J.A. 494.)          We reject Marfo’s contention, as he makes

his   claim      out      of   context.      The    challenged      testimony         was    in

response        to   defense      counsel’s        cross-examination           of    Murphy,

regarding what Murphy had told Davis in their meeting, during

which    defense       counsel     painted       the    following     portrait        of    the

prosecutor:

              [Defense counsel]: [Government counsel is]
              [k]ind of like a terrier, when it gets ahold
              of your pants, it won’t let go.

              [Government]: Objection. . . .

              [Murphy]: I don’t know that I told him that.
              I told him [being prosecuted by the AUSA]
              wasn’t a good sign for him, right. . . .

              [Defense counsel]: Fair enough.      Bottom
              line, [being prosecuted by the AUSA] wasn’t
              a good sign for Tavon Davis.

(J.A. 468–69.)            In response, during its re-direct examination of

Murphy, the Government completed the account of what Murphy told

Davis:

                                             12
             [Government]: Now you testified before about
             some discussions you had with Mr. Davis
             about my co-counsel, Mr. Purcell;    is that
             right?

             [Murphy]: Yes.

             [Government]:   Do   you  remember  saying
             anything to Mr. Davis about whether or not
             Mr. Purcell is fair?

             [Murphy]: Yes, I do.    I told him he was
             tough, but fair. . . . [Davis] asked me
             about his integrity, and I told him that it
             was my experience that [the AUSA] was an
             honest prosecutor.

(J.A. 493–94.)        Even assuming, arguendo, that the district court

erred   by   allowing    this    testimony,    to   which    Marfo   failed   to

object,   Marfo   has    not    demonstrated    that   this   presumed   error

affected his substantial rights by causing him actual prejudice.

See Hastings, 134 at 244 n.8 (4th Cir. 1998) (“On review for

plain error, the defendant bears the burden of establishing that

he has been prejudiced by an unpreserved error.”).               To meet this

standard,     Marfo     must    demonstrate    that    the    presumed   error

“resulted in his conviction.”          Id.     Marfo has not satisfied his

burden because the factual evidence against him overwhelmingly

supports his conviction.         The district court thus did not err in

permitting the re-direct examination of Murphy.




                                      13
                                           3.

     Marfo     also       contends    that       the    district      court   erred    by

commenting    on    the     weight    of     the       evidence;    specifically,      by

instructing       the    jury   as   to    the       Government’s     presentation     of

circumstantial          evidence.     Marfo          alleges   that    the    error   was

contained in the following instruction:

             The government has the burden of proof, as I
             said, beyond a reasonable doubt.    Proof can
             be done in two ways.          One is direct
             evidence, and that is there’s evidence,
             people who say I saw this happen, I heard
             these words spoke, things like that.

             Then there can be circumstantial evidence,
             and there is plenty of that.      People will
             say well, I saw A happen, and each side says
             well, if you find that A happened, you
             should find that B is true, and the other
             side will say, but you can find that C is
             true.   In short, circumstantial evidence is
             good evidence, as good as you determine it
             should be under the circumstances.

(J.A. 613–14.)           Marfo, overlooking context, contends that the

district court, by including the phrase “and there was plenty of

that” in its instruction, basically conveyed to the jury its

opinion on the weight of the evidence.                     We find, however, that

the phrase – which followed the court’s description of several

examples     of     direct      evidence         –     similarly      indicated       that

circumstantial evidence, like direct evidence, can take many, or

“plenty,” of forms.




                                           14
     Nor       is    there     any   support     in    the     record     for     Marfo’s

contention that the district court improperly “quantified” the

amount     of       circumstantial      evidence,      or     that   it   placed        its

“‘controlling’         stamp    of   approval     on    the    government’s        case.”

(Appellant’s Br. 41, 43.)               When reviewing jury instructions, we

do not “view a single instruction in isolation,” but rather,

“view an allegedly erroneous instruction in its full context.”

United States v. Tillery, 702 F.3d 170, 176 (4th Cir. 2012).

Here,    the     complete      record    reveals       that    the    district      court

instructed the jury accordingly: “I have not, during the course

of this trial, suggested what your verdict should be on any of

these charges.           I won’t.       If you think I did, I haven’t done

right, and you should disregard it anyway.”                     (J.A. 608–09.)          The

district        court,       therefore,      appropriately           emphasized         its

impartiality.          Accordingly, we find that the district court did

not err.



                                           4.

    Marfo       next     contends     that      the    district      court      erred    by

allowing testimony concerning several prior acts and statements

by Marfo.       He alleges that the district court erred by admitting

evidence, without objection, of what he now characterizes as

“bad act” evidence, in violation of Federal Rule of Evidence

404(b), specifically (a) his use of marijuana and destruction of

                                           15
evidence of marijuana possession; (b) his prior heroin dealing;

(c) his threat to kill a female witness in a previous case and

another witness in this case, Copeland; (d) his assault of a co-

conspirator; and (e) his participation in a theft scheme at a

local mall.

       Under   Rule    404(b),     a   party     is    not   permitted          to   present

evidence of an accused’s prior crimes, wrongs, or bad acts when

offered to prove character.             However, acts that are intrinsic to

the    crime   are    not   barred     by    Rule     404(b)      where    “inextricably

intertwined or both acts are part of a single criminal episode

or    the   other    acts   were   necessary        preliminaries          to    the   crime

charged.”      United States v. Chin, 83 F.3d 83, 88 (4th Cir.

1996); see also United States v. Powers, 59 F.3d 1460, 1464–65

(4th    Cir.    1995)       (evidence       pertaining       to     chain       of     events

explaining     context,      motive,    and      set-up      of    crime    is       properly

admitted if it forms an integral and natural part of an account

of the crime, or is necessary to complete the story of the

crime); United States v. Kennedy, 32 F.3d 876, 885 (4th Cir.

1994) (evidence of other crimes or uncharged conduct “is not

considered ‘other crimes’” for Rule 404(b) purposes if it arose

out of the same series of the transactions as charged offense,

or if necessary to complete story of crime on trial).                                In such

situations, we need not engage in a Rule 404(b) analysis.                                See



                                            16
United States v. McBride, 676 F.3d 385, 396 (4th Cir. 2012)

(four-part test).

      With these principles in mind, we address each item Marfo

contends transgressed Rule 404(b) and therefore should not have

been permitted into evidence.



                 a. Marijuana Possession and Destruction

      At   trial,   Davis    and   James      Pearson   (“Pearson”)   testified

that on July 29, 2011, Marfo was driving them to New Jersey for

the purpose of having Pearson open fraudulent bank accounts when

they were stopped for speeding.             At the time of the stop, Marfo

was   smoking    marijuana,    which     he    swallowed    to   avoid    arrest.

Marfo contends that the district court’s admission of Davis and

Pearson’s testimony – that he possessed marijuana and destroyed

evidence    of    such   –    violated      Rule   404(b)    and   constitutes

prejudicial plain error.

      We find that the district court did not err in admitting

this evidence because it was intrinsic to the commission of an

act in furtherance of the ongoing bank fraud scheme.                     The trip

to New Jersey to open additional fraudulent bank accounts, as

well as Marfo’s actions when confronted by the possibility of

arrest, was intrinsic evidence because those acts “arose out of

the same series of transactions as the charged offense, [and] .

. . were necessary to complete the story of the crime on trial.”

                                       17
United    States      v.    Basham,    561 F.3d 302,    327    (4th    Cir.     2009)

(admission of evidence relating to defendant’s prior drug use

and     sexual    relationships          was    proper       under    Rule     404(b)       to

complete the story of the crime and to put relationships of

parties     in    context).           The      evidence      was     also    relevant       to

establishing the continuing relationship between Marfo and Davis

after    Callaway’s         murder,    and     was    thus     probative      of     Marfo’s

motive and participation in the murder conspiracy; after all,

protecting Marfo’s scheme was the motive for the murder.                                   See

United    States       v.   Smith,    441 F.3d 254,    262    (4th    Cir.    2006)

(“Evidence       is    necessary,     even      if    it   does    not      relate    to    an

element of a charged offense, when it furnishes part of the

context of the crime.” (quotation marks omitted)).

      Evidence of Marfo’s marijuana possession was also intrinsic

to his use and possession of marijuana as a recruiting tool and

method of payment in the bank fraud scheme.                           At trial, Andrew

Styron (“Styron”) testified that Marfo recruited him to cash

stolen    money       orders,     open      fraudulent        accounts,      and     recruit

others to do the same; that Marfo supplied marijuana to Styron’s

friends    as    a    way    of   forming       relationships        that     led    him    to

deposit stolen money orders or open fraudulent accounts for him;

and that Marfo sometimes paid Styron with marijuana to drive him

to apartment complexes in order to steal money orders.                                     The

evidence    was       further     relevant      to    Pearson’s      identification         of

                                               18
Marfo as the one who recruited him in relation to the bank fraud

scheme.

      In any event, the challenged evidence would have satisfied

Rule 404(b).      That Marfo continued his involvement in the fraud

scheme with Davis after Callaway’s murder was powerful evidence

of his motive and participation in the murder scheme.                               Marfo’s

challenge of Pearson’s identification of him also made evidence

supporting      that    identification           that    much      more    relevant       and

necessary.      See United States v. Byers, 649 F.3d 197, 206 (4th

Cir. 2011) (cross-examination of government witnesses created a

significant credibility issue).              The district court thus did not

err in admitting this evidence.



                            b. Prior Heroin Dealing

      Marfo   next      contends      that       the    district      court       erred   by

allowing    Davis      to   testify    that       he    and     Copeland      distributed

heroin through a certain individual identified as “Kofi” (who

introduced Marfo to Davis in 2008), and that from time to time,

Davis     distributed       heroin    to     Marfo.           On    cross-examination,

Marfo’s     counsel     questioned         Davis       extensively        about     Davis’,

Copeland’s, and Byrd’s involvement in the Callaway murder, as

the   defense     sought     to   contrast         those      individuals’         arguably

greater    degree      of    involvement         in     the   murder       with    Marfo’s

ostensibly lesser role.            Marfo also sought to show that Davis’

                                            19
close relationship with Copeland resulted in bias against Marfo,

so that when Davis decided to cooperate, he falsely implicated

Marfo in the murder.             Indeed, showing that Davis was biased

against Marfo was a central theme of the defense.                          Accordingly,

the Government’s decision to present evidence showing that Davis

and    Marfo     were   also   involved      in     crimes,   such    as    the   heroin

sales, tended to show that Davis’ relationship with Copeland was

not so unique.          Thus, on re-direct examination, the Government

asked a single question of Davis, in response to which Davis

confirmed that he had a heroin source, that he had sold to

Copeland, and that on occasion, he has sold to Marfo.

       Marfo      contends     that    the        Government       “only     introduced

evidence of [his] participation in heroin distribution to show

that [he] had a propensity to join conspiracies with the same

men.”        (Appellant’s Br. 55.)        To the contrary, we find that the

limited testimony about how Davis met Marfo through Kofi (Davis’

drug    connection)      was   probative       of    the   very    formation      of   the

conspiracy between Davis and Marfo.                  See Kennedy, 32 F.3d at 885

(“Evidence of uncharged conduct is not considered ‘other crimes’

evidence if it arose out of the same series of transactions as

the charged offense, or if it is necessary to complete the story

of     the    crime     on   trial.”   (quotation          marks    and    alterations

omitted)).



                                          20
       Even if considered to be a “bad act” under Rule 404(b),

this evidence was relevant and necessary in establishing the

context of the relationship between Davis and Marfo, which the

jury   necessarily        had    to       consider          in    deciding     whether       Davis

falsely implicated Marfo.                 The testimony told the “story” of how

and why Davis met Marfo and whether Davis’ relationship with

Marfo affected his credibility.                       As the Government may “provide

context    relevant       to    the   criminal          charges,”         we   find    that   the

district court did not err in admitting this evidence.                                   United

States v. Cooper, 482 F.3d 658, 663 (4th Cir. 2007).



                           c. Threat to Kill Witnesses

       Marfo       next   contends        that        the    district        court    erred    by

admitting a recorded statement by him to Davis on January 12,

2012, that Marfo would “tak[e] care” of and “pop” Copeland when

things    “cool[ed]       down.”          (J.A.       275–79.)        Marfo     also    stated,

“I’ll let him have it, yo, for real,” which Davis understood to

mean that Marfo would murder Copeland.                           (J.A. 279.)

       Marfo       also   asserts         that    the        district      court      erred    by

admitting      a    statement        he    made       to     Davis    –    while      they    were

planning    the      murder     of    Callaway         –    that     Marfo     wished    he    had

murdered a female witness in a Baltimore County theft case that




                                                 21
resulted from a December 2009 arrest. 1                            Davis testified that

while      he   and     Marfo      were     planning       to   murder    Callaway,     Marfo

referred to the state prosecution, stating that he wished he had

killed      a       female    witness       in    that     case.       This     conversation

necessarily occurred between December 2010 – when Callaway was

arrested        –    and     April    11,     2011,      when   Callaway      was   murdered.

Davis testified that at the time of this conversation, Marfo had

just    “gone        through”      the    state       prosecution      (for    which   he   was

still on probation at the time of the Callaway murder), and that

Marfo did not want to go through that again.                           (J.A. 185.)      Davis

stated      that,      “[n]ow        facing      it    again,   [Marfo]       wished   he   had

killed the witness [a woman whose name Davis did not recall] for

the other case.”             (J.A. 185.)

        Marfo       does     not     dispute      that    he    made    these    statements.

Instead, he claims that the statement that he wished he had

killed the female witness in the state theft case was admitted

solely as propensity evidence, in violation of Rule 404(b)(1).


       1
        In December 2009, Marfo and Styron were charged in
Baltimore County, Maryland, with the theft of money orders from
rent deposit boxes and related charges.       Styron identified
several individuals, including a woman, whom he and Marfo
recruited to deposit or cash stolen money orders.          These
individuals were also identified in police reports written by
the Baltimore County police detectives who investigated and
arrested Marfo and Styron in December 2009.   The state charges
were disposed of in October 2010, and Styron was sentenced to
six months’ imprisonment. Marfo received a suspended sentence.



                                                  22
As to his recorded statement to Davis on January 12, 2012, Marfo

contends that also was only propensity evidence “to show that

Marfo is the type of bad guy who would kill a witness,” and that

such     evidence         had    no     relevance           to      Callaway’s           murder.

(Appellant’s Br. 56.)

       We     find,    however,       that    both     of     these     statements          were

intrinsic to the “story” at trial.                     Marfo made both statements

during       the   fraud   conspiracy         and     the    murder     conspiracy,          and

evidence of Marfo’s participation in the former was probative of

his motive and intent to participate in the latter.                                 See Chin,
83 F.3d at 88 (“Other criminal acts are intrinsic when they are

inextricably        intertwined       or     both    acts     are     part    of     a    single

criminal episode or the other acts were necessary preliminaries

to     the    crime    charged.”       (quotation           marks     omitted)).           Both

statements were probative of the existence of the ongoing fraud

conspiracy and of Marfo’s motive and intent to murder Callaway

to   preserve      that    ongoing     fraud        scheme.         Marfo’s    threats       and

statement of intent to kill witnesses in the same case in which

he   was     charged      were   intrinsic          evidence     of    consciousness          of

guilt.

       Moreover,      although    unnecessary,          this        evidence    could       have

been    properly      admitted    under       Rule     404(b).         We     have       allowed

evidence of prior threats against witnesses in unrelated cases

as consciousness-of-guilt evidence under Rule 404.                                 See, e.g.,

                                              23
United    States      v.    Higgs,     353 F.3d 281,   312    (4th    Cir.   2003);

United States v. Queen, 132 F.3d 991, 993–94 (4th Cir. 1997)

(affirming admission of evidence in witness tampering case that

defendant had intimidated two witnesses in unrelated, earlier

prosecution); Basham, 561 F.3d at 328 (statements by defendant

charged       with    carjacking      that     he    was    willing      to    kill     in    an

unrelated matter were “highly probative” of his specific intent

to    cause    serious      harm   in    carjacking).            As    the    evidence       was

intrinsic       and    would    have    been        properly      admitted      under    Rule

404(b), we find that the district court did not err.



                      d. Assault of Co-Conspirator Pearson

       Marfo     also      contends     that       the    district      court    erred       by

admitting the testimony of Pearson, in which Pearson described

being assaulted and threatened by Marfo in the presence of Davis

after Marfo discovered that Pearson had withdrawn money from one

of the fraudulent bank accounts.                     As described by Pearson, the

assault occurred after the July 29, 2011 trip to New Jersey, and

was    Pearson’s       last    contact       with     Marfo.          Davis   corroborated

Pearson’s account, stating, “We [Marfo and I] confronted him

[Pearson] about the money that was missing out of the account.

Frank [Marfo] beat him up a little bit.”                        (J.A. 90.)

       Marfo     asserts       that     admitting         testimony      concerning          the

assault amounts to plain error because the evidence was admitted

                                              24
solely    for    the     purpose    of   showing      that    Marfo       was     a   violent

person.      As with Pearson’s trip to New Jersey, however, we find

that   the      evidence    of     Marfo’s    assault        was   intrinsic           to   the

charged      crimes.        The     assault      –     which       was     committed        in

retaliation       for    Pearson’s       theft   of    money       from    a    fraudulent

account into which Marfo’s stolen money orders were deposited –

was an act in furtherance of the ongoing bank fraud conspiracy.

It was thus intertwined with the conspiracy to murder Callaway,

the sole purpose of which was to ensure the survival of the bank

fraud scheme.           Because describing the assault was necessary to

tell the complete story of Marfo’s participation in the charged

conspiracies, see Basham, 561 F.3d at 327, the district court

did not err in admitting Pearson’s testimony.



             e. Participation in Theft Scheme at Local Mall

       Lastly,    Marfo     contends      that   the    district          court       “plainly

erred when it allowed the government to introduce evidence that

Marfo participated in an unrelated theft scheme because it is

not probative of anything.”                (Appellant’s Br. 58.)                  At trial,

Styron testified that (apart from smoking marijuana with Marfo)

when he met Marfo, he occasionally sold Marfo items of clothing

stolen by Styron’s friends from a local mall.                        Styron, however,

did not implicate Marfo in the theft of the clothes or even

assert that Marfo knew that they were stolen.                       There was thus no

                                           25
“bad act” attributed to Marfo beyond buying clothes from Styron,

which, by itself, is not a “bad act.”

       Regardless, we find that Styron’s testimony was intrinsic

to how Marfo and Styron met and how Marfo recruited Styron into

the stolen money order scheme.                See Kennedy, 32 F.3d at 885

(“Evidence of uncharged conduct is not considered ‘other crimes’

evidence if it arose out of the same series of transactions as

the charged offense, or if it is necessary to complete the story

of     the   crime    on     trial.”   (quotation      marks   and    alterations

omitted)).      Even if not intrinsic, this evidence would have been

properly admitted pursuant to Rule 404(b), as the Government may

“provide context relevant to the criminal charges.”                   Cooper, 482
F.3d 658, 663 (4th Cir. 2007).            The district court thus did not

err.



                                         f.

       In    sum,    Marfo    incorrectly     argues    that    the    challenged

evidence     was     improperly    admitted    by   the    district     court   in

violation of Rule 404(b).              To the contrary, in each instance,

the purported “bad act” evidence was intrinsic to the crimes

charged in the indictment.             Accordingly, there was no violation

of Rule 404(b), and thus no error – let alone plain error – by

the district court.



                                         26
                                        5.

     Marfo       next   contends    that     the   district     court    erred    by

allegedly allowing the Government to disparage defense counsel.

Specifically, Marfo claims that the district court erred “when

it   did   not     instruct   the    jury     following   a     remark    [by    the

prosecutor]        disparaging       Marfo’s       attorney’s       objections.”

(Appellant’s Br. 62.)         The remark in question occurred near the

end of Copeland’s direct examination, when Copeland had just

confirmed that he was represented by counsel:

             [Government]: You have been advised                    by
             counsel throughout; is that right?

             [Copeland]: Yes.

             [Government]: And continue to be?

             [Marfo’s Counsel]: Objection, objection.

             [The Court]: What’s the objection?

             [Government]: It is [that the above was]
             continuing   to be  an  egregious leading
             question. Please.

             [The Court]: I don’t             remember    the     last
             question as leading.

             [Government]: I       asked if he was represented.
             He said yes, at        the time of the grand jury.
             And I said and        [you] continue to be?   Now,
             Your Honor, if         that’s a leading question,
             fine.

             [The Court]: He is still represented by Mr.
             White, I assume.

             [Government]: Yes.


                                        27
          [The Court]: Okay.

          [Government (to Marfo’s Counsel)]: Let’s
          have important objections, if you can think
          of one.

          [Marfo’s Counsel]: Judge, Judge, you’re not
          hearing   his   comments,   but  they   are
          continuing. You know, that’s ok.

          [Government   (to    Copeland)]:        You        were
          represented; is that right?

          [The Court]: I’m glad you think it was an
          important objection, and we can now move on.
          Okay.

          [Government (to Copeland)]: And you continue
          to be represented.

          [The Court]: If he didn’t think it was an
          important     objection,     Mr.     Purcell
          [Government], I probably wouldn’t pay any
          attention to it.   But perhaps I should make
          my own judgment from now [on]. So go ahead
          and ask your next question.

(J.A.   407–08   (emphasis   added).)     The    phrase,      “Let’s      have

important objections, if you can think of one,” is the remark

which Marfo contends was disparaging and denigrated his counsel

in the eyes of the jury.     Although it could be characterized as

exasperated and perhaps rude, we find that the remark was not

necessarily   denigrating,   and   certainly    does   not    rise   to    the

level of plain error on the part of the district court by not

“following up” with a sua sponte instruction about the propriety

of objections.     Conversely, the district court instructed the

jury several times that it was the duty of counsel to object.


                                   28
Marfo also overlooks the fact that the district court explicitly

instructed the jury as follows: “I can simply say that nobody

here is trying to hide anything from you.           No lawyer has acted

in a way that is, in my judgment, at all improper.”            (J.A. 613.)

Marfo has shown no prejudice, nor has he provided any basis for

us to find and take notice of plain error by the district court.

      Marfo also contends that it was improper for the Government

to point out, in rebuttal closing argument, that when Marfo’s

counsel argued Davis was untruthful, he failed to explain or

refer to portions of Davis’ testimony in which Davis seemed to

truthfully describe the extent of his involvement in the murder

and   described   Marfo   as   being    comparatively   less   involved   in

certain facets. 2   The Government observed:

           Government: But there’s a reason he didn’t
           say   anything  about   why  Davis  did not
           implicate Copeland.    Easiest thing in the
           world, easiest thing in the world. You know
           why? Because [Davis] was telling the truth.
           And you know why he was telling the truth?
           You saw Mr. Davis going through – he was on
           the stand for three days. . . .

           But you saw – and one of the points of
           credibility that the judge advised you about
           is watching a man, watching a witness on
           direct and then watching the way they are
           acting, what they are saying on cross-

      2
        Marfo’s objection during the Government’s rebuttal
argument to a comment on Marfo’s counsel’s failure to address
certain aspects of Davis’s testimony is reviewed for an abuse of
discretion. See Delfino, 510 F.3d at 470.



                                       29
           examination.   Davis was correcting counsel.
           He was minimizing Marfo’s role when it was
           truthful to do so.

           I   asked   him   about  50   times   pointed
           questions, did Marfo do that?       No.   Did
           Marfo do that? No. Did Marfo do this? No.
           Is [Davis] a liar, trying to get bonus
           points from the government?      Answer that
           question.    Counsel [Marfo’s] didn’t bring
           that up, and he’s not going to.      He’s not
           paid to do that. He’s paid to dance–

           Defense counsel: Objection.

           Government: –yell, and sit down.

           Defense counsel: Objection to that.

           The Court: Let him make his argument.

           Government: [Davis] . . . had three days of
           opportunity to tell you that Copeland was
           involved. . . .     But you know, he didn’t
           break.   Davis didn’t break.    He corrected
           counsel.     He   corrected  me.     [Davis]
           minimized Marfo’s role, when appropriate,
           and he did that because [Davis] was broken
           long before he got in here.

(Dist. Ct. Trial Tr. Closing Arguments 92–93 (Day 8).)

     We find that the district court correctly perceived the

Government’s remarks to be a comment on the failure of defense

counsel   to   discuss   the   evidence,   which   is   permissible.   See

Lockett v. Ohio, 438 U.S. 586, 596 (1978) (prosecutor’s comments

regarding “uncontradicted” evidence did not violate Constitution

when merely responsive to defendant’s failure to produce defense

asserted during opening statement).



                                    30
     Most significantly, Marfo is unable to demonstrate that the

Government’s remarks were improper.            To reverse a defendant’s

conviction due to a prosecutor’s improper remarks, we must find

that (1) the remarks were improper; and (2) they so prejudiced

the defendant’s substantial rights that the defendant was denied

a fair trial.       See United States v. Powell, 680 F.3d 350, 358

(4th Cir. 2012) (prosecutor’s referral to defendant as liar was

not clearly improper).

     Here, the Government’s remarks did not tend to mislead the

jury because they merely highlighted defense counsel’s selective

argument about Davis’ credibility.           The remarks to which Marfo

objects were isolated, and most importantly, the strength of the

evidence to establish Marfo’s guilt remains unchallenged.                 Even

if we assume error, it was harmless and could not reasonably

have affected the outcome of the trial, particularly given how

much evidence was presented about Davis’ credibility.              At worst,

the Government’s remark on defense counsel’s failure to address

aspects of Davis’ testimony “represents the sort of thrust and

parry in which attorneys typically engage in the course of their

last chance to persuade a jury.”            United States v. Runyon, 707
F.3d 475, 513 (4th Cir. 2013).             Accordingly, we find that the

district    court   neither   erred    nor    abused   its   discretion    by

allegedly    permitting    the   Government       to   disparage     Marfo’s

counsel.

                                      31
                                          6.

       Marfo    also     contends    that      the   district    court   erred    by

directing the jury to reach a unanimous verdict.                     Marfo claims

that     the    following     portion     of     the   district     court’s     jury

instructions, given before closing arguments, constituted plain

error because it “told [the jurors] that they needed to reach a

verdict.”      (Appellant’s Br. 66.)

               The third reason to listen extra hard is the
               critical thing, and what we’re all about,
               and that is what do we owe them?      We owe
               them a verdict that you have reached, and
               the party that didn’t get the verdict that
               they want can know for sure, I’m sorry, I
               really listened to both sides of the case,
               and I just decided this way.

(J.A. 636.)       Marfo, again, makes his claim out of context.                   As

discussed       above,    a   district      court’s     instructions     must    be

considered in their entirety.                See Tillery, 702 F.3d at 176.

Here,    the     entirety     of    the     instructions    reveals      that    the

challenged instruction represented the third of three reasons

the district court gave to the jury as to why its members should

listen critically to the closing arguments.                     Indeed, the court

had explicitly told the jury, “We don’t owe them the verdict

that they want.          We can’t give everybody the verdict that they

want.”    (J.A. 635 (emphasis added).)




                                          32
      The district court also repeatedly expressed deference to

the judgment of the individual jurors and asked no more than

that they consider each others’ views:

             It is important to attempt to reach a
             unanimous verdict, but only if each of you
             agree, after making your own conscientious
             decision. As we say, don’t change an honest
             belief about the weight and effect of the
             evidence just to reach a verdict.

(J.A. 651–52.)        A review of the district court’s instructions,

in   their    entirety,      belies   Marfo’s    contention       that    the   court

improperly     directed      the    jury    to   reach   a   unanimous      verdict

without      “room    for     disagreement.”         (Appellant’s         Br.   66.)

Accordingly, the district court did not err.



                                           7.

      Marfo further contends that the district court erred by

instructing the jury that it could infer consciousness of guilt

from Marfo’s false alibi.             The district court instructed the

jury that an exculpatory statement made by a defendant and found

to   be   untrue     could   be    considered    evidence    of    a     defendant’s

consciousness of guilt:

             You have heard testimony that the defendant
             made statements out of the courtroom to law
             enforcement officials in which the defendant
             claimed he was not present at the scene of
             certain crimes when they were committed.
             The government claims that these alibi
             statements were false.


                                           33
             If you find that the defendant intentionally
             gave a false statement in order to mislead
             the investigating authorities that he was
             not present at the scene of the crime, you
             may, but need not, infer that the defendant
             believed that he was guilty.   You may not,
             however, infer on the basis of this alone
             that the defendant is in fact guilty of the
             crime for which he is charged.

(J.A. 629–30.)      This instruction was based on false exculpatory

statements that Marfo made during his post-arrest interview on

February 13, 2012.          Marfo was asked about the Callaway murder

and his relationships with Davis and Byrd, to which Marfo made

false     exculpatory    statements     that   were    contradicted       by     other

evidence in the trial.           The false statements included Marfo’s

claim that he only knew about Davis’ involvement in the Callaway

murder     from   reading    a   newspaper     article;      that    he     had       no

involvement in the murder; that Marfo only knew Byrd from being

with Davis for a single meeting with him at a local mall; that

Marfo had no knowledge of why Davis and Byrd met; that Marfo had

no knowledge that Davis was involved in the murder; that he had

no   prior    knowledge     of   the    murder;       and   that    he     had    not

contributed to the payment for Callaway’s murder.

      We think that the district court’s instruction was proper.

It   is   well-settled    that   “an    exculpatory     statement        made    by   a

defendant and found to be untrue [can] be considered evidence of

a consciousness of guilt.”         United States v. McDougald, 650 F.2d
532, 533 (4th Cir. 1981).              Each of Marfo’s false exculpatory

                                        34
statements      were     contradicted         by       evidence      at     trial.         Davis

implicated      Marfo     in   the    murder       and      testified      that     Marfo    had

agreed to the necessity of killing Callaway in order to prevent

him    from     testifying.           Davis        testified      that      he     and     Marfo

discussed the murder nearly every day, and that Marfo had agreed

that part of the triggerman’s payment would come from his share

of the fraud deposits.            Davis also testified that in response to

a call from Byrd, Davis and Marfo met with Byrd because Byrd

wanted to make sure that Marfo was “okay.”                            Copeland likewise

testified that Davis had told him that Marfo was involved in the

murder and had offered to do it himself.                        Murphy confirmed that

Davis told him Marfo, whose name Murphy recalled and had written

in    his     notes,    was     involved       in      recruiting          and    paying     the

triggerman,      Byrd.         Further,    in      a    February      9,    2012,    recorded

conversation with Davis, Marfo acknowledged going to meet Byrd

“right before the shit happened.”                        (J.A. 681.)             We find that

Marfo’s statements were “more than general denials of guilt”;

these were statements later contradicted by evidence at trial,

thereby       justifying        the     district            court’s        instruction        on

consciousness of guilt by false alibi.

      Marfo      also     contends        that         an    alibi        instruction        was

unnecessary because it is undisputed that he was not present at

the actual       murder    scene.         Marfo,        however,      overlooks       that    he

clearly denied involvement in a murder conspiracy – one of the

                                              35
crimes with which he was charged.                  Further, in his post-arrest

statement, Marfo falsely exculpated himself from meeting Byrd

anywhere but at a local mall, which, as noted, was contradicted

by Marfo’s own statement on February 9, 2012.

        Marfo    further     contends          that     the      district           court’s

instruction      should     have    included          language       that     his    false

exculpatory      statements        “could       have     been        consistent       with

innocence” because “people accused of serious crimes often try

to distance themselves from the criminal activity as much as

possible.”       (Appellant’s       Br.     71.)        Marfo,       again,    overlooks

context.        Merely     two   paragraphs        before      the    above-mentioned

instruction, the district court instructed the jury that Marfo’s

false     exculpatory       statements         could      be     “consistent          with

innocence.”

             You have heard testimony that the defendant
             made    certain   statements   outside   the
             courtroom to law enforcement authorities in
             which he claimed that his conduct was
             consistent with innocence and not with
             guilt.    The government claims that these
             statements   in   which  he   exonerated  or
             exculpated himself are false.

(J.A.     629   (emphasis    added).)          The     jury     was    thus     properly

instructed as to whether to infer consciousness of guilt from

Marfo’s post arrest statements.                Accordingly, we find that the

district court did not err.




                                          36
                                       8.

      Marfo further contends that the district court erred by

failing to instruct the jury that it could acquit Marfo based on

accomplice testimony.       The court gave the following instruction:

             The government is permitted to enter into [a
             plea agreement with a witness in exchange
             for that witness’s testimony].      You, in
             turn, may accept the testimony of such a
             witness and convict the defendant on the
             basis   of  this   testimony  alone  if   it
             convinces you of the defendant’s guilt
             beyond a reasonable doubt.

(J.A. 626–27.)     Citing United States v. Armocida, 515 F.2d 29,

48 (3d Cir. 1975), Marfo asserts that the district court erred

because it instructed the jury that it could only convict him on

the basis of an accomplice’s uncorroborated testimony; it did

not instruct the jury that it could acquit Marfo on that basis

as well.

      In Armocida, the defendant and several co-appellants were

prosecuted for drug distribution and conspiracy. 512 F.2d at

34.   The criminal activity surrounding the charges was extensive

and included many accomplices, most of whom accepted plea deals

with the government and testified against the defendant.                Id. at

47.    The    district    court   instructed   the   jury   that   it    could

convict    on    the     basis    of   an   accomplice’s    uncorroborated

testimony, but did not instruct the jury that it could acquit on

that basis as well.        Id.    The Third Circuit determined that the


                                       37
instruction       was     erroneous,     but      in    that    case,       was    harmless:

“failure     to    give    the   ‘acquittal’           segment       of    the    accomplice

instruction       could    not   mislead       the      jury    or     ‘turn      the   scale’

against the appellants.”             Id. at 48.

     We find that Marfo’s reliance on Armocida is misplaced.                                  As

discussed above, even the Armocida court found that the claimed

error in that case was harmless.                    Moreover, in the case relied

upon in Armocida – Cool v. United States, 409 U.S. 100, 103 n.4

(1972) – the accomplice instruction given by the court was found

to be “incomplete” because the accomplice testimony referred to

was exculpatory of the defendant.                   See Armocida, 515 F.2d at 48

(“In Cool, the accomplice testimony controlled the outcome of

the trial and was completely exculpatory as to the defendant.”).

Conversely,        in     Marfo’s      trial,        there      was       no     exculpatory

accomplice testimony that would have warranted the instruction

discussed in Cool.             See also United States v. Henry, 869 F.2d
595, 1989 WL 14355, at *2 (4th Cir. 1989) (table) (unpublished)

(finding that because there was “no [accomplice] evidence which

could be called exculpatory as set forth in Cool. . . . [t]he

accomplice        instruction        given     by      the     court      was     under      the

particular facts an acceptable expression of applicable law”).

Because there was no exculpatory accomplice testimony in this

case,   we   find       that   the    district         court    did       not    err    by   not



                                             38
instructing      the    jury   that     it    could    acquit   Marfo       based   upon

accomplice testimony.



                                             B.

         Finally,      Marfo   contends       that    the    district      court    erred

based on the cumulative effect of all of the alleged errors.                            As

recounted above, however, no identifiable errors occurred during

Marfo’s trial.         Even if we were to assume any errors, we cannot

conclude    that    the    errors     prejudiced        Marfo’s      case    so    as   to

justify    the   unusual       remedy    of       reversal   based    on    cumulative

error.     None of the errors – if assumed – on their own would

have caused “any cognizable harm,” Basham, 561 F.3d at 330, and

the strength of the Government’s evidence leaves little doubt

that the jury would have returned guilty verdicts irrespective

of any identifiable errors.



                                         III.

     For the foregoing reasons, the judgment of the district

court is

                                                                             AFFIRMED.




                                             39